DETAILED ACTION
This communication is in respond to applicant’s amendment filed on June 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 8-10, 12, and 14-19 are pending; of which claims  8-10, 12, and 14-19  are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant. 
 Nguyen et al. (US Pat. No. 8,031,979 B2) disclosed a method and system for verifying multimedia entities, which determines whether a first multimedia entity matches a second multimedia entity by selecting a set of second multimedia entities close to the first multimedia entity by content-based search, and deciding a match between the first multimedia entity and a specific reference multimedia entity among the set of second multimedia entities, based on a comparison between the first multimedia entity and the second multimedia entities.
Winograd et al. (US Pat. No. 9,596,521 B2) disclosed a method and system for obtaining embedded watermark from received multimedia content. A payload of embedded watermark is extracted from the content, which includes a first field containing a server identifier and a second field containing an interval identifier associated with the server identifier. The first field provides a mapping to an Internet address accessible to retrieve metadata associated with content segments identified by the watermark payload. Based on the detected watermark payload, a query is formed and transmitted to a server identified by the Internet address, and obtain metadata associated with the content.
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “...prior to computing the representation (RQ) of the multimedia content (Q): obtaining an original content of the multimedia content (Q), reconstructing the multimedia content (Q) by determining an estimation of geometrical resetting defining a transform, and applying said transform and its reciprocal to the original content, to thereby obtain an additional content, said additional content complementing a query content in at least one zone that the watermarking is absent, the multimedia content (Q) whose representation (RQ) is computed being the combination of said additional content and said query content”, within the claimed invention as a whole, as recited in claim 8, and similarly recited in claims 12 and 14.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491